Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 1 of 24 Page ID #:1301




                EXHIBIT A
    Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 2 of 24 Page ID #:1302


                                                                 Shirin Buckman <shirinbuckmanlaw@gmail.com>



proposed TAC filing in Williams v. MTA
1 message

Lisa Holder <lisaholder@yahoo.com>                                                     Mon, Jan 7, 2019 at 1:11 PM
Reply-To: Lisa Holder <lisaholder@yahoo.com>
To: "Armand J. Jaafari" <ajaafari@imwlaw.com>
Cc: Alana Yakovlev <walkfreelaw@gmail.com>, "Esq. Shirin Buckman" <shirinbuckmanlaw@gmail.com>


 Hello Armand
 I am attaching a proposed third amended complaint with all changes highlighted and underlined for
 your review. We intend to file the TAC shortly so please advise whether you will be opposing the
 request for leave to amend or whether you are amenable to stipulating to the filing. The
 substantive changes to the operative are limited to the following 1) excising Anne Richardson's
 name from pleadings; 2) articulating a more definite statement regarding declaratory/injuctive relief
 per the 2 new COAs 14/15; and 3) dismissing Mr. Hill from the 13th COA for IIED.

 Please confirm receipt and advise as soon as possible as to your position.

 Thanks

 Law Offices of LISA HOLDER
 P.O. Box 65694
 Los Angeles, CA 90065
 323 . 683 . 6610
 http://www.civilrightslawyerla.com
 https://twitter.com/civilrightsla

 This message is for the intended recipient only as it may contain confidential or privileged
 information. It is from the Law Offices of LISA HOLDER. Any interception, detection, infection,
 inspection, hoodoo, voodoo, sneak and peek, or any other unethical or unconstitutional spying is
 strictly prohibited. If you have received this email in error please destroy it and let me know of my
 mistake.

 Thank you for your cooperation



 No Ban, No Wall, No Registry.  Never Again!

      Proposed Third Amended Complaint v3.pdf
      448K
    Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 3 of 24 Page ID #:1303


                                                                  Shirin Buckman <shirinbuckmanlaw@gmail.com>



Re: proposed TAC filing in Williams v. MTA
1 message

Lisa Holder <lisaholder@yahoo.com>                                                    Mon, Jan 14, 2019 at 2:50 PM
Reply-To: Lisa Holder <lisaholder@yahoo.com>
To: "Armand J. Jaafari" <AJaafari@imwlaw.com>
Cc: Alana Yakovlev <walkfreelaw@gmail.com>, "Esq. Shirin Buckman" <shirinbuckmanlaw@gmail.com>, Martha Carrillo
<MCarrillo@imwlaw.com>

 Hi Armand,

 Just following up on this TAC. Please let me know whether you will be opposing or stipulating to
 the filing of the TAC.

 Thanks

 Law Offices of LISA HOLDER
 P.O. Box 65694
 Los Angeles, CA 90065
 323 . 683 . 6610
 http://www.civilrightslawyerla.com
 https://twitter.com/civilrightsla

 This message is for the intended recipient only as it may contain confidential or privileged
 information. It is from the Law Offices of LISA HOLDER. Any interception, detection, infection,
 inspection, hoodoo, voodoo, sneak and peek, or any other unethical or unconstitutional spying is
 strictly prohibited. If you have received this email in error please destroy it and let me know of my
 mistake.

 Thank you for your cooperation



 No Ban, No Wall, No Registry.  Never Again!


 On Monday, January 7, 2019, 2:02:20 PM PST, Armand J. Jaafari <AJaafari@imwlaw.com> wrote:



 Hi Lisa,


 I will review the TAC shortly and advise of Defendant’s contention, should there be any, by the end of the
 day.


 Additionally, in light of Plaintiffs’ position with regard to the parties’ protective order, Defendant requests a
 three (3) week extension from January 13, 2019 to respond to Plaintiff Kathleen Williams Request for
 Production of Documents. While I do not believe the full three (3) weeks will be required, I want to afford the
 parties sufficient time to further meet and confer on the outstanding issues surrounding the protective order.
   Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 4 of 24 Page ID #:1304

Lastly, please include Martha Carrillo on all further communications.


Thank you,


Armand




From: Lisa Holder [mailto:lisaholder@yahoo.com]
Sent: Monday, January 07, 2019 1:11 PM
To: Armand J. Jaafari
Cc: Alana Yakovlev; Esq. Shirin Buckman
Subject: proposed TAC filing in Williams v. MTA




Hello Armand

I am attaching a proposed third amended complaint with all changes highlighted and underlined for your review. We
intend to file the TAC shortly so please advise whether you will be opposing the request for leave to amend or whether
you are amenable to stipulating to the filing. The substantive changes to the operative are limited to the following 1)
excising Anne Richardson's name from pleadings; 2) articulating a more definite statement regarding declaratory/injuctive
relief per the 2 new COAs 14/15; and 3) dismissing Mr. Hill from the 13th COA for IIED.



Please confirm receipt and advise as soon as possible as to your position.



Thanks



Law Offices of LISA HOLDER
P.O. Box 65694
Los Angeles, CA 90065
323 . 683 . 6610

http://www.civilrightslawyerla.com

https://twitter.com/civilrightsla



This message is for the intended recipient only as it may contain confidential or privileged information. It is from the Law
Offices of LISA HOLDER. Any interception, detection, infection, inspection, hoodoo, voodoo, sneak and peek, or any
other unethical or unconstitutional spying is strictly prohibited. If you have received this email in error please destroy it
and let me know of my mistake.

Thank you for your cooperation



No Ban, No Wall, No Registry. Never Again!
Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 5 of 24 Page ID #:1305




                EXHIBIT B
     Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 6 of 24 Page ID #:1306


                                                                                 Shirin Buckman <shirinbuckmanlaw@gmail.com>



RE: proposed TAC filing in Williams v. MTA
1 message

Armand J. Jaafari <AJaafari@imwlaw.com>                                               Mon, Jan 7, 2019 at 2:02 PM
To: Lisa Holder <lisaholder@yahoo.com>
Cc: Alana Yakovlev <walkfreelaw@gmail.com>, "Esq. Shirin Buckman" <shirinbuckmanlaw@gmail.com>, Martha Carrillo
<MCarrillo@imwlaw.com>


 Hi Lisa,



 I will review the TAC shortly and advise of Defendant’s conten on, should there be any, by the end of the day.



 Addi onally, in light of Plain ﬀs’ posi on with regard to the par es’ protec ve order, Defendant requests a three (3)
 week extension from January 13, 2019 to respond to Plain ﬀ Kathleen Williams Request for Produc on of
 Documents. While I do not believe the full three (3) weeks will be required, I want to aﬀord the par es suﬃcient me
 to further meet and confer on the outstanding issues surrounding the protec ve order.



 Lastly, please include Martha Carrillo on all further communica ons.



 Thank you,



 Armand




 From: Lisa Holder [mailto:lisaholder@yahoo.com]
 Sent: Monday, January 07, 2019 1:11 PM
 To: Armand J. Jaafari
 Cc: Alana Yakovlev; Esq. Shirin Buckman
 Subject: proposed TAC filing in Williams v. MTA



  

 Hello Armand

 I am attaching a proposed third amended complaint with all changes highlighted and underlined for your review.  We intend to file the
 TAC shortly so please advise whether you will be opposing the request for leave to amend or whether you are amenable to stipulating to
 the filing.  The substantive changes to the operative are limited to the following 1) excising Anne Richardson's name from pleadings; 2)
 articulating a more definite statement regarding declaratory/injuctive relief per the 2 new COAs 14/15; and 3) dismissing Mr. Hill from the
 13th COA for IIED.

  

 Please confirm receipt and advise as soon as possible as to your position.
    Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 7 of 24 Page ID #:1307
 

Thanks

 

Law Offices of LISA HOLDER
P.O. Box 65694
Los Angeles, CA 90065
323 . 683 . 6610

http://www.civilrightslawyerla.com

https://twitter.com/civilrightsla

 

This message is for the intended recipient only as it may contain confidential or privileged information.  It is from the Law Offices of
LISA HOLDER.  Any interception, detection, infection, inspection, hoodoo, voodoo, sneak and peek, or any other unethical or
unconstitutional spying is strictly prohibited.  If you have received this email in error please destroy it and let me know of my mistake.

Thank you for your cooperation

 

No Ban, No Wall, No Registry.  Never Again!
Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 8 of 24 Page ID #:1308




                EXHIBIT C
     Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 9 of 24 Page ID #:1309


                                                                                    Shirin Buckman <shirinbuckmanlaw@gmail.com>



RE: proposed TAC filing in Williams v. MTA
1 message

Armand J. Jaafari <AJaafari@imwlaw.com>                                               Mon, Jan 14, 2019 at 6:19 PM
To: Lisa Holder <lisaholder@yahoo.com>
Cc: Alana Yakovlev <walkfreelaw@gmail.com>, "Esq. Shirin Buckman" <shirinbuckmanlaw@gmail.com>, Martha Carrillo
<MCarrillo@imwlaw.com>


 Hi Lisa,



 I apologize for the delay. Just to update you on the ma er, I have advised the lead counsel, Rickey Ivie, of both the
 TAC and protec ve order. While I do not have any personal protest to the proposed protec ve order nor the TAC, I
 have to await conﬁrma on by the lead counsel. I will follow up once more this evening and will advise accordingly.



 -Armand




 From: Lisa Holder [mailto:lisaholder@yahoo.com]
 Sent: Monday, January 14, 2019 2:51 PM
 To: Armand J. Jaafari
 Cc: Alana Yakovlev; Esq. Shirin Buckman; Martha Carrillo
 Subject: Re: proposed TAC filing in Williams v. MTA



 Hi Armand,

  

 Just following up on this TAC.  Please let me know whether you will be opposing or stipulating to the filing of the TAC.

  

 Thanks

  

 Law Offices of LISA HOLDER
 P.O. Box 65694
 Los Angeles, CA 90065
 323 . 683 . 6610

 http://www.civilrightslawyerla.com

 https://twitter.com/civilrightsla

  

 This message is for the intended recipient only as it may contain confidential or privileged information.  It is from the Law Offices of
 LISA HOLDER.  Any interception, detection, infection, inspection, hoodoo, voodoo, sneak and peek, or any other unethical or
 unconstitutional spying is strictly prohibited.  If you have received this email in error please destroy it and let me know of my mistake.
    Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 10 of 24 Page ID #:1310
Thank you for your cooperation

 

No Ban, No Wall, No Registry.  Never Again!

 

 

On Monday, January 7, 2019, 2:02:20 PM PST, Armand J. Jaafari <AJaafari@imwlaw.com> wrote:




Hi Lisa,


I will review the TAC shortly and advise of Defendant’s contention, should there be any, by the end of the
day.


Additionally, in light of Plaintiffs’ position with regard to the parties’ protective order, Defendant requests a
three (3) week extension from January 13, 2019 to respond to Plaintiff Kathleen Williams Request for
Production of Documents. While I do not believe the full three (3) weeks will be required, I want to afford the
parties sufficient time to further meet and confer on the outstanding issues surrounding the protective order.


Lastly, please include Martha Carrillo on all further communications.


Thank you,


Armand




From: Lisa Holder [mailto:lisaholder@yahoo.com]
Sent: Monday, January 07, 2019 1:11 PM
To: Armand J. Jaafari
Cc: Alana Yakovlev; Esq. Shirin Buckman
Subject: proposed TAC filing in Williams v. MTA




Hello Armand

I am attaching a proposed third amended complaint with all changes highlighted and underlined for your review. We
intend to file the TAC shortly so please advise whether you will be opposing the request for leave to amend or whether
you are amenable to stipulating to the filing. The substantive changes to the operative are limited to the following 1)
excising Anne Richardson's name from pleadings; 2) articulating a more definite statement regarding
declaratory/injuctive relief per the 2 new COAs 14/15; and 3) dismissing Mr. Hill from the 13th COA for IIED.



Please confirm receipt and advise as soon as possible as to your position.
  Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 11 of 24 Page ID #:1311

Thanks



Law Offices of LISA HOLDER
P.O. Box 65694
Los Angeles, CA 90065
323 . 683 . 6610

http://www.civilrightslawyerla.com

https://twitter.com/civilrightsla



This message is for the intended recipient only as it may contain confidential or privileged information. It is from the
Law Offices of LISA HOLDER. Any interception, detection, infection, inspection, hoodoo, voodoo, sneak and peek, or
any other unethical or unconstitutional spying is strictly prohibited. If you have received this email in error please
destroy it and let me know of my mistake.

Thank you for your cooperation



No Ban, No Wall, No Registry. Never Again!
Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 12 of 24 Page ID #:1312




                EXHIBIT D
    Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 13 of 24 Page ID #:1313


                                                                       Shirin Buckman <shirinbuckmanlaw@gmail.com>



Meet and Confer re: Williams v. MTA, et al.
1 message

Armand J. Jaafari <AJaafari@imwlaw.com>                                                Mon, Mar 25, 2019 at 9:17 PM
To: "Shirin Buckman, Esq." <shirinbuckmanlaw@gmail.com>
Cc: Lisa Holder <lisaholder@yahoo.com>, Alana Yakovlev <walkfreelaw@gmail.com>, Martha Carrillo
<MCarrillo@imwlaw.com>


 Counsel,



 Please see the attached. Should you wish to discuss this matter further, please do not hesitate to contact me at your
 earliest convenience.



 Sincerely,




 Armand J. Jaafari | Attorney
 IVIE, McNEILL & WYATT
 444 S. Flower Street, 18th Floor
 Los Angeles, CA 90071
 Phone: (213) 489-0028| Fax: (213) 489-0552
 e-mail: ajaafari@imwlaw.com | www.imwlaw.com
 “A Tradition of Excellence in Legal Services”



      Meet & Confer 2.pdf
      272K
Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 14 of 24 Page ID #:1314




                                                                                       Armand J. Jaafari, Esq.
                                                                                    Email: ajaafari@imwlaw.com
                                                                                  Phone: (213) 489-0028 Ext. 158

March 25, 2019


Sent via Email

Shirin Buckman
LAW OFFICE OF SHIRIN BUCKMAN
PO Box 1053
Los Angeles, CA 90028

ALANA YAKOVLEV
WALK FREE LAW
611 S. Catalina Street, Suite 222
Los Angeles, CA 90005

RE: Kathleen Williams, et al. v. City of Long Beach, et al.
    Case No.: 2:18-CV-01069

Dear Counsel,
        Please be advised that this is an initial attempt to meet and confer in accordance to LR 7-3 in
connection with an anticipated motion to dismiss the Third Amended Complaint under Rule 12(b)(6) due
to Plaintiff’s failure to adequately state a claim against Defendant Los Angeles County Metropolitan
Transit Authority (“LACMTA”). After you have had an opportunity to review this letter, please contact
the undersigned so we can discuss this matter further.
        My client’s responsive pleading is due Monday, April 1, 2019. If you believe we will benefit
from additional time to meet and confer regarding the merits and contours of the complaint, I am
amenable to entering into a stipulation to extend the time for filing a responsive pleading subject to court
approval.
   I.       § 1983 - Monell Claim & § 1981 Claim – Denial of Equal Protection
        A municipality may be liable under Section 1983 where the harm suffered by the plaintiff is the
result of action on the part of the government entity that implemented or executed a policy statement,
ordinance, regulation, or decision officially adopted and promulgated by that body's officers, or is the
result of the entity's custom. Monell v. Department of Social Services of the City of New York, 436 U.S.
658, 690-691, (1978). However, municipal liability is not based on respondeat superior. See St. Louis v.
Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 15 of 24 Page ID #:1315
RE: Kathleen Williams., et al. v. City of Long Beach., et al
March 25, 2019
Page 2



Praprotnik (1988) 485 U.S. 112, 108 S.Ct. 915, 927 [restating and reaffirming Monell's rejection
of respondeat superior]; Jett v. Dallas Independent School Dist. (1989) 491 U.S. 701, 109 S.Ct. 2702,
2722 [action under 42 U.S.C., § 1983 is exclusive federal damages remedy for violation of 42 U.S.C., §
1981 (supra, § 886) by state actor; hence, municipality may not be held liable
under respondeat superior theory]; Board of County Commrs. of Bryan County, Oklahoma v. Brown
(1997) 520 U.S. 397, 117 S.Ct. 1382, 1388.
          Here, LACMTA cannot be found liable based on respondeat superior. As alleged, LACMTA had
no role in developing nor instituting any policy, practice, or customs for law enforcement agents. Indeed,
such policies were devised, and properly alleged, by a separate municipality. Paragraph 48 of the FAC
states that Defendant does not provide any guidance or oversight for the Long Beach Police Department
in their deployment on LACMTA platforms, buses, trains, and bus and train stops in regards to fare and
code of conduct enforcement. Further paragraphs 69-72 of the FAC states that Defendants City of Long
Beach, Long Beach Police Department and Luna, as the Chief of Police, devise, institute and enforced the
policy, custom and practice that is the subject of this litigation. Lastly, Paragraph 93 states that the law
enforcement agents were simply contracted to work with LACMTA. Undoubtedly, the LBPD is better
suited to enforce the law than the LACMTA; it is their trained area of expertise.
          Similarly, Plaintiffs claim fails under § 1983 because Plaintiffs fail to allege that LACMTA had
any role in the institution or enforcement of any policies that denies any person equal protection of the
law.
          For such reason, LACMTA cannot be found liable under § 1981 and § 1983.
    II.      California Unruh Civil Rights Act § 51 et seq.
          Section 52 provides, in pertinent part, “(a) Whoever denies, aids or incites a denial, or makes any
discrimination or distinction contrary to Section 51, 51.5, or 51.6, is liable for each and every offense for
the actual damages. A plaintiff seeking to establish a case under the Unruh Act must plead and prove
intentional discrimination in public accommodations in violation of the terms of the Act.” Harris v.
Capital Growth Investors XIV (1991) 52 C3d 1142, 1175 (emphasis added). With the exception of ADA
claims, Unruh Act claims cannot be premised on a disparate impact analysis because such an analysis is
inconsistent with a finding of intentional discrimination. Id.
          The language and history of the Unruh Act indicate that the legislative objective was to prohibit
intentional discrimination in access to public accommodations. We have been directed to no authority,
                                                         2
Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 16 of 24 Page ID #:1316
RE: Kathleen Williams., et al. v. City of Long Beach., et al
March 25, 2019
Page 3



nor have we located any, that would justify extension of a disparate impact test, which has been
developed and applied by the federal courts to a general discrimination-in-public-accommodations statute
like the Unruh Act.
           Here, Plaintiffs do not allege that LACMTA intentionally discriminated against any patron. The
“Honor System” that LACMTA institutes is a code of ethics that is provided to, as well as enforced
against all patrons. The disparate impact that Plaintiffs alleges consequentially result from law
enforcement is not an intentionally discriminatory act by LACMTA, and thus fail to rise to such cause of
action.
    III.      California Ralph Act § 51.7
           The elements of a Ralph Act claim are (a) defendant threatened or committed violent acts against
plaintiff; (b) a motivating reason was defendant's perception of plaintiff's protected characteristic (e.g.,
age, disability, etc.); (c) plaintiff was harmed; and (d) defendant's conduct was a substantial factor in
causing that harm. Austin B. v. Escondido Union School Dist. (2007) 149 CA4th 860, 880-881. Threat
that person may be arrested by lawful authorities is not threat of violence and therefore not Ralph Act
violation. See Moreno v. Town of Los Gatos (9th Cir. 2008) 267 Fed.Appx. 665, 666-667.
           The LACMTA, nor any agent/employee thereof, had ever threatened or committed any violent act
against the Plaintiffs. The LACMTA is a wholly separate entity from LBPD; MTA does not advise how
to enforce the law. More importantly, any threat to arrest fails to constitute as a violation of the Ralph Act.


           If you wish to discuss this matter in further detail, I am more than happy to do so, either over the
telephone at 213-489-0028 Ext. 158, or in person at a place of your choosing. Please advise, thank you.



Very Truly Yours,

Armand J. Jaafari, Esq.




                                                         3
Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 17 of 24 Page ID #:1317




                 EXHIBIT E
    Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 18 of 24 Page ID #:1318


                                                                                Shirin Buckman <shirinbuckmanlaw@gmail.com>



Re: Meet and Confer re: Williams v. MTA, et al.
1 message

Shirin Buckman, Esq. <shirinbuckmanlaw@gmail.com>                                       Fri, Mar 29, 2019 at 11:03 AM
To: "Armand J. Jaafari" <AJaafari@imwlaw.com>
Cc: Lisa Holder <lisaholder@yahoo.com>, Alana Yakovlev <walkfreelaw@gmail.com>, Martha Carrillo
<MCarrillo@imwlaw.com>

 Armand,

 Plaintiffs' counsel have had an opportunity to review your meet and confer letter dated March 25, 2019. As I expressed in
 our meet and confer earlier this morning, your arguments in the letter are wholly a "cut and paste," almost verbatim, of
 your previous motion to dismiss, which was denied unequivocally by Judge Birotte (I am attaching the Minute Order for
 your reference). As you recall, Judge Birotte was quite adamant that your exact arguments were legally and factually
 inadequate and that your firm was wholly remiss in supporting them with adequate evidence and documentation.

 Plaintiffs' Third Amended Complaint simply adds injunctive and declaratory relief and includes no new facts or claims.
 Accordingly, a renewed motion to dismiss is unnecessary, overly-burdensome, oppressive, and intended to harass
 Plaintiffs, particularly since your renewed Motion to Dismiss appears to be, according to your meet and confer, a verbatim
 recycling of your previous Motion to Dismiss. Therefore, should IMW file a Motion to Dismiss, Plaintiffs will seek--and
 likely be awarded--sanctions for fees and costs in opposing your Motion to Dismiss and defending the opposition. In
 addition, another verbatim Motion to Dismiss--with no meritorious facts, claims, or arguments--will also likely exasperate
 Judge Birotte, as he has already made clear his ruling on your previous inadequate Motion to Dismiss.

 Please feel free to contact me if you would like to discuss further.

 Thank you,
 --
 Shirin Buckman, Esq.
 Law Office of Shirin Buckman
 PO Box 1053
 Los Angeles, CA 90078
 Phone: (323) 645-7430
 Cell: (323) 463-3326
 ShirinBuckmanLaw@gmail.com
 www.ShirinBuckmanLaw.com


 Confidentiality Notice: This email is intended for the sole use of the intended recipient(s) and may contain confidential, proprietary
 or privileged information. If you are not the intended recipient, you are notified that any use, review, dissemination, copying or action
 taken based on this message or its attachments, if any, is prohibited. If you are not the intended recipient, please contact the sender
 by reply email and destroy or delete all copies of the original message and any attachments.



 On Mon, Mar 25, 2019 at 9:17 PM Armand J. Jaafari <AJaafari@imwlaw.com> wrote:

    Counsel,



    Please see the attached. Should you wish to discuss this matter further, please do not hesitate to contact me at your
    earliest convenience.



    Sincerely,
Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 19 of 24 Page ID #:1319




Armand J. Jaafari | Attorney
IVIE, McNEILL & WYATT
444 S. Flower Street, 18th Floor
Los Angeles, CA 90071
Phone: (213) 489-0028| Fax: (213) 489-0552
e-mail: ajaafari@imwlaw.com | www.imwlaw.com
“A Tradition of Excellence in Legal Services”




  Document 072--Ruling on MTA Motion to Dismiss--10-2-18.pdf
  180K
Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 20 of 24 Page ID #:1320




                   EXHIBIT F
    Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 21 of 24 Page ID #:1321


                                                                         Shirin Buckman <shirinbuckmanlaw@gmail.com>



Re: Meet and Confer re: Williams v. MTA, et al.
1 message

Shirin Buckman, Esq. <shirinbuckmanlaw@gmail.com>                                       Mon, Apr 1, 2019 at 1:59 PM
To: "Armand J. Jaafari" <AJaafari@imwlaw.com>
Cc: Lisa Holder <lisaholder@yahoo.com>, Alana Yakovlev <walkfreelaw@gmail.com>, Martha Carrillo
<MCarrillo@imwlaw.com>

 Armand,

 I'd like to reiterate that a Motion to Dismiss on the Third Amended Complaint, on the same theories, will expose your firm
 to Rule 11(b),(c) sanctions.

  The Ninth Circuit has explicitly held that this section authorizes sanctions only for the "multipli[cation of] proceedings,"
 so it applies only to unnecessary filings and tactics once a lawsuit has begun, and not [only] to an initial pleading. In re
 Keegan Mgmt. Co., Sec. Litig., 78 F.3d 431, 435 (9th Cir. 1996) . In the Ninth Circuit, Rule 11 sanctions are appropriately
 imposed where: (1) a paper is filed with the court for an improper purpose; or (2) the paper is "frivolous." Intamin Ltd. v.
 Magnetar Techs., Corp., 483 F.3d 1328, 1338 (Fed. Cir. 2007). A "frivolous" argument or claim is one that is "both
 baseless and made without a reasonable and competent inquiry." Townsend v. Holman Consulting Corp., 929 F.2d 1358,
 1362 (9th Cir. 1990)) (emphasis added). Accordingly, when sanctions are sought on the basis of a complaint, the Court
 must determine: "(1) whether the complaint is legally or factually 'baseless' from an objective perspective, and (2) if the
 attorney has conducted 'a reasonable and competent inquiry' before signing and filing it." Christian v. Mattel, Inc., 286
 F.3d 1118, 1127 (9th Cir. 2002).

 In addition, in regards to your argument that your "new theory" departs from the respondeat superior argument in your
 previous Motion to Dismiss, it is incoherent and lacks any sort of factual or legal basis, since collusion in the enforcement
 of Broken Windows is separate from the issue of respondeat superior. Again, this "new" theory will be subject to
 sanctions because it is frivolous and duly recycled from your previous Motion to Dismiss.

 Thank you,

 Shirin Buckman


 On Sun, Mar 31, 2019 at 3:39 PM Armand J. Jaafari <AJaafari@imwlaw.com> wrote:

   Counsel,



   As discussed during our telephonic meet and confer on Friday, Defendant’s argument will be further expanded on
   based on the Court’s previous Minute Order. While our posi on is fundamentally similar in that respondeat
   superior cannot be a ributed to a public en ty – we further supplement this no on that, pursuant to Plain ﬀ’s
   allega ons, MTA has not ‘trained or supervised’ LBPD oﬃcer to enforce any alleged policy. Therefore, LBPD cannot
   be sensibly adopt this “Broken Window” policy that Plain ﬀ alleges absent any allega on that MTA has trained
   LBPD to enforce it. Defendant takes recogni on of the Court’s order and the deﬁciencies alluded by the honorable
   Judge Biro e. Yet, Plain ﬀ’s allega ons remain contradictory and patently incurable. If you wish to further discuss
   on this issue please do not hesitate to contact me – although I genuinely hope that you do not have to expend
   unnecessary me from your weekend to do so.



   Best,

   Armand
Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 22 of 24 Page ID #:1322

From: Shirin Buckman, Esq. [mailto:shirinbuckmanlaw@gmail.com]
Sent: Friday, March 29, 2019 11:03 AM
To: Armand J. Jaafari
Cc: Lisa Holder; Alana Yakovlev; Martha Carrillo
Subject: Re: Meet and Confer re: Williams v. MTA, et al.



[EXTERNAL EMAIL]




Armand,



Plaintiffs' counsel have had an opportunity to review your meet and confer letter dated March 25, 2019. As I expressed
in our meet and confer earlier this morning, your arguments in the letter are wholly a "cut and paste," almost verbatim,
of your previous motion to dismiss, which was denied unequivocally by Judge Birotte (I am attaching the Minute Order
for your reference). As you recall, Judge Birotte was quite adamant that your exact arguments were legally and factually
inadequate and that your firm was wholly remiss in supporting them with adequate evidence and documentation.



Plaintiffs' Third Amended Complaint simply adds injunctive and declaratory relief and includes no new facts or claims.
Accordingly, a renewed motion to dismiss is unnecessary, overly-burdensome, oppressive, and intended to harass
Plaintiffs, particularly since your renewed Motion to Dismiss appears to be, according to your meet and confer, a
verbatim recycling of your previous Motion to Dismiss. Therefore, should IMW file a Motion to Dismiss, Plaintiffs will
seek--and likely be awarded--sanctions for fees and costs in opposing your Motion to Dismiss and defending the
opposition. In addition, another verbatim Motion to Dismiss--with no meritorious facts, claims, or arguments--will
also likely exasperate Judge Birotte, as he has already made clear his ruling on your previous inadequate Motion to
Dismiss.



Please feel free to contact me if you would like to discuss further.



Thank you,

--

Shirin Buckman, Esq.

Law Office of Shirin Buckman

PO Box 1053

Los Angeles, CA 90078

Phone: (323) 645-7430

Cell: (323) 463-3326

ShirinBuckmanLaw@gmail.com

www.ShirinBuckmanLaw.com




Confidentiality Notice: This email is intended for the sole use of the intended recipient(s) and may contain confidential,
proprietary or privileged information. If you are not the intended recipient, you are notified that any use, review, dissemination,
  Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 23 of 24 Page ID #:1323
  copying or action taken based on this message or its attachments, if any, is prohibited. If you are not the intended recipient,
  please contact the sender by reply email and destroy or delete all copies of the original message and any attachments.




  On Mon, Mar 25, 2019 at 9:17 PM Armand J. Jaafari <AJaafari@imwlaw.com> wrote:

     Counsel,



     Please see the attached. Should you wish to discuss this matter further, please do not hesitate to contact me at your
     earliest convenience.



     Sincerely,




     Armand J. Jaafari | Attorney

     IVIE, McNEILL & WYATT

     444 S. Flower Street, 18th Floor

     Los Angeles, CA 90071

     Phone: (213) 489-0028| Fax: (213) 489-0552

     e-mail: ajaafari@imwlaw.com | www.imwlaw.com

     “A Tradition of Excellence in Legal Services”




  [EXTERNAL EMAIL]

  This email originated from outside of your organization. Do not click links or open attachments in this email unless you identify the email sender
  as a valid external sender and have a high degree of confidence that the email’s content is safe. If you instead identify the email sender as an
  internal sender, but the email has been tagged as being from an external sender, DO NOT TAKE ANY ACTION on this email and notify IT support
  immediately; this is likely a spear phishing attack.




--
Shirin Buckman, Esq.
Law Office of Shirin Buckman
PO Box 1053
Los Angeles, CA 90078
Phone: (323) 645-7430
Cell: (323) 463-3326
  Case 2:18-cv-01069-AB-JC Document 91-2 Filed 04/12/19 Page 24 of 24 Page ID #:1324
ShirinBuckmanLaw@gmail.com
www.ShirinBuckmanLaw.com


Confidentiality Notice: This email is intended for the sole use of the intended recipient(s) and may contain confidential, proprietary
or privileged information. If you are not the intended recipient, you are notified that any use, review, dissemination, copying or action
taken based on this message or its attachments, if any, is prohibited. If you are not the intended recipient, please contact the sender
by reply email and destroy or delete all copies of the original message and any attachments.
